EXHIBIT 10.8

 

Shaanxi Jinjiangshan Health Technology Development Co.,

 

Share Transfer Agreement

 

Transferor: Wuyidian

(Party A)

Transferee: Shaanxi Jinjiangshan Senior Living Service Management Co., Ltd.

(Party B)

 

This agreement was signed by Party A and Party B on the equity transfer of
Shaanxi Jinjiangshan Health Technology Development Co., Ltd. on June 1, 2018. On
the principle of equality and mutual benefit, both parties have reached the
following agreement through friendly negotiation:

 

1. Party A agrees to transfer 40% of equity under Shaanxi Jinjiangshan Health
Technology Development Co., Ltd. Which equals to 4 million Yuan to Party B at
the price of 0 Yuan, and Party B agrees to purchase the above equity at this
price.

 

2. Party B agrees to pay Party A's equity transfer amount of ______ million to
Party A within ____ days after the conclusion of this agreement.

 

3. Party A guarantees that the equity of the company transferred to Party B is
legally owned by Party A and has full disciplinary power. The equity has not
been registered for pledge, has not been frozen by the judicial authorities, and
there is no equity dispute. Otherwise, all the resulting Legal responsibility
shall be taken by Party A.

 

4. After the equity transfer, Party A's rights and obligations to shareholders
in Shaanxi Jinjiangshan Health Technology Development Co., Ltd. will be
transferred to Party B.

 

5. This Agreement shall become effective after the signature and seal of both
parties.

 

 

 [chyl_ex108img1.jpg]

 



Party B's signature or official seal:

 [chyl_ex108img2.jpg]



 